Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in response to an interview with Stephen Evans on 03/08/2021.

The application has been amended as follows: 

In the Claims

Claim 1, line 3,  --fixed to each of a side part of the seating part and a transverse strut, the transverse strut--  has been inserted after “element”;
Claim 1, line 4,  --wherein the transverse strut is fixed to at least one of a seat rail or the backrest part, and--  has been inserted after “seat,”;
Claim 1, line 8, “an” (first occurrence) has been replaced by  --a radially--  ;
Claim 1, line 8, “an” (second occurrence) has been replaced by  --a radially--  ;
Claim 1, line 10,  --to each other--  has been inserted after “connected”
Claim 3, line 2,  --, wherein one of the parts is harder than another one of the parts--  has been inserted after “parts”;
Claim 4 has been canceled;

Claim 5, line 2, “other part” has been replaced by  --other one of the parts--  ;
Claim 7 has been canceled;
Claim 10, line 5,  --fixed to each of a side part of the seating part and a transverse strut, the transverse strut--  has been inserted after “element”;
Claim 10, line 6,  --, wherein the transverse strut is fixed to at least one of a seat rail or the backrest part--  has been inserted after “seat”;
Claim 10, line 11, “an” (first occurrence) has been replaced by  --a radially--  ;
Claim 10, line 11, “an” (second occurrence) has been replaced by  --a radially--  ;
Claim 10, line 12,  --in the form of radially extending spokes--  has been inserted after “webs”; and 
Claim 10, line 13,  --to each other--  has been inserted after “connected”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833.  The examiner can normally be reached on Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID E. ALLRED
Primary Examiner
Art Unit 3636



/DAVID E ALLRED/Primary Examiner, Art Unit 3636